Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 06/23/2020 has been considered by the Examiner and made of record in the application file.
Remarks
An interview with Applicant’s representatives was conducted on 8/05/2022, discussing the claims rejection presented in pre-interview first office action of 06/01/2022, however, no agreement was reached. Therefore examiner issued Non-final Office Action showing how claims are rejected based on the references Dunne in view of Aich.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are not persuasive.
In regards to Applicant's argument, that “Applicant would like to generally discuss the disclosure and how it differs from the cited art. Particularly as it pertains to the manner in which Aich (B) is believed to disclose “obtaining transactional data of the user...” and “determining...a likelihood of a potential transaction of the user associated with the target event.”. Examiner respectfully notes that the primary reference was relied upon for a collecting geo-spatial data consisting of user’s position, event locations and any other relevant data such as surrounding weather pattern, traffic pattern, emergency situation, gathering crowds for a user planning to attend an event. The scheduler may reference data of previous snowstorm to estimate delays. Likewise, if a parade has historically taken place on July 4th every year, the scheduler may gather past an current trends to anticipate nearby occurrences such as traffic pattern, rout closures, gathering crowds that may effect a user’s schedule (see Fig. 2, [0029] and [0033] ). On the other hand, in an analogous field of endeavor, Aich teaches the concept query of resource availability prediction such as checking out a vehicle (i.e., transactional data) at a certain time and certain location (see paragraph [0052]), and processing through a neural network to determine availability prediction based on historical data that includes resource availability and statistics at respective times and locations in the past  by collecting contextual data such as weather, local events, season, day of the week, news events, etc., providing recommendation that may include and alternate nearby location or time window that associated with higher resource availability. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to provide above teaching of Aich to Dunne to know if the transaction that planned at certain time and location will take place, making travel plans with certainty, as suggested by Aich (See Aich, paragraph [0001]). Therefore, Dunne and Aich combined disclose all the limitations of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dunne et al. (US 2021/0110352 Al, hereinafter Dunne), in view of AICH et al. (WO 2019/177620 Al, hereinafter Aich).
Regarding Claim 1, Dunne discloses, a computer-implemented method for determining alternative plans for a user (see e.g., “for scheduling calendar events. The exemplary embodiments may include collecting data and identifying one or more factors from the collected data”, [0003]), the method comprising: 
determining an event status of an event based on one or more parameters, wherein the event status comprises a target event indicator, wherein the one or more parameters comprise event population (see e.g., “The calendar scheduler 134 may collect geo-spatial data (step 210). Geo-spatial data may be collected via the smart device 120, the one or more sensors 150, etc., and consist of a user's position, event locations, and any other relevant data pertaining to either, such as surrounding weather patterns, traffic patterns, emergency situations, gatherings of crowds, etc.…The calendar scheduler 134 may use this position to collect the distance between the user's current location and the location of the user's next event…the calendar scheduler 134 may reference one or more traffic cameras to determine traffic between two events the user plans on attending. Alternatively, the calendar scheduler 134 may reference data of a previous snowstorm that is similar to a predicted snowstorm in order to estimate delays. Likewise, if a parade has historically taken place on July 4th every year, the calendar scheduler 134 may collect information pertaining to the parade's past effect on traffic patterns… The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule.”, Fig. 2, [0033] and/or “The calendar scheduler 134 may collect social event data (step 206). Social event data may consist of the times, locations, and participants of past, present, and future events….In embodiments, the calendar scheduler 134 may extract data relating to a name, time, place, and any other available event information”, Fig. 2, [0029]);
obtaining event data of a target even (see e.g., “The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule.”, Fig. 2, [0033]”, Fig. 2, [0033]);
Dunne fails to explicitly disclose obtaining transactional data of the user, wherein the transactional data includes transaction time and transaction location;
determining, via one or more processors, a likelihood of a potential transaction of the user associated with the target event by processing the transactional data and the event data using a trained machine learning model; and
transmitting, to the user, a notification based on the determined likelihood of the potential transaction, wherein the notification includes a suggestion for alternative travel plans of the user, and wherein the alternative travel plans include at least one of a suggestion for the user to travel to an alternative location different than the transaction location or a suggestion for the user to travel at an alternative time different than the transaction time.
In the same field of endeavor Aich discloses, obtaining transactional data of the user, wherein the transactional data includes transaction time and transaction location (see e.g., “a query for a resource availability prediction associated with a vehicle sharing system .may be received 802, such as from a user device or generated based on a request from a user device. The query may include a current or future time and location for the availability prediction. For example, the query may be generated when a user operating the user device selects a certain time and a certain location for which they'd like to check out a vehicle”, Fig. 8, [0052]);
determining, via one or more processors, a likelihood of a potential transaction of the user associated with the target event by processing the transactional data and the event data using a trained machine learning model (see e.g., “The queried time and location selected by the user are processed 804 through a neural network trained to determine availability predictions based on an input time and location. Specifically, the neural network may be trained using historical data that includes resource availability data and statistics at respective times and locations in the past. Thus, using the neural network trained on the historical data, a resource availability prediction can be determined 806 for the selected time and location… the historical data includes contextual data as describe above and contextual data for the queried time and location is also considered in determining the resource availability prediction. For example, contextual data may include weather, local events, season, day of the week, day of the year, holidays, news events, and any other factors associated with a particular time and location.”, Fig. 8, [0054]); and
transmitting, to the user, a notification based on the determined likelihood of the potential transaction, wherein the notification includes a suggestion for alternative travel plans of the user, and wherein the alternative travel plans include at least one of a suggestion for the user to travel to an alternative location different than the transaction location or a suggestion for the user to travel at an alternative time different than the transaction time (see e.g., “Information may then be generated 808 based on the determined availability prediction and provided 810 to the user device to be presented to the user. In some embodiments, the information includes a likelihood score that at least one of the plurality of resources will be available at the time and location or an estimated number of resources of the plurality of resources that will be available at the time and location. In some embodiments, the information may include a recommendation for the user based on the resource availability prediction. For example, the recommendation may include an alternate nearby location or time window that is associated with a higher resource availability resource prediction, such as if the resource availability prediction for the originally queried time and location falls below a certain threshold”, Fig. 8, [0056]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dunne with Aich, in order to know if the transaction that planned at certain time and location will take place and making travel plans with certainty (Please see Aich, paragraph [0001]).
Regarding Claim 2, Dunne and Aich combined disclose, wherein the obtaining the event data of the target event includes obtaining the event data of the target event from one or more online resources (see Dunne e.g., “The calendar scheduler 134 may also collect past and current weather data, news data, and various other types of data via network 108. For example, the calendar scheduler 134 may reference one or more traffic cameras to determine traffic between two events the user plans on attending. Alternatively, the calendar scheduler 134 may reference data of a previous snowstorm that is similar to a predicted snowstorm in order to estimate delays. Likewise, if a parade has historically taken place on July 4th every year, the calendar scheduler 134 may collect information pertaining to the parade's past effect on traffic patterns. The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a  user's schedule”, Fig. 2, [0033] and/or “Unanticipated activities may include parades, celebrations, festivals, concerts, and the like. For example, the calendar scheduler 134 may identify a parade taking place near a user's scheduled event and may address it by instructing the user to depart for the scheduled event five minutes earlier than otherwise planned”, [0038]]). 
Regarding Claim 3, Dunne and Aich combined disclose, wherein the obtaining the transactional data of the user includes obtaining the transactional data of the user from a transactional entity over a network (see Aich e.g., “a query for a resource availability prediction associated with a vehicle sharing system .may be received 802, such as from a user device or generated based on a request from a user device”, Fig. 8, [0052]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dunne with Aich, in order to know if the transaction that planned at certain time and location will take place and making travel plans with certainty (Please see Aich, paragraph [0001]).
Regarding Claim 4, Dunne and Aich combined disclose, wherein the transactional entity includes one or more merchants, financial services providers, or online resources (see Aich e.g., “a query for a resource availability prediction associated with a vehicle sharing system .may be received 802, such as from a user device or generated based on a request from a user device… when a user operating the user device selects a certain time and a certain location for which they'd like to check out a vehicle”, Fig. 8, [0052]). 
Regarding Claim 5, Dunne and Aich combined disclose, identifying a geographic location of the user (see Dunne e.g., “a user's smart device 120 may utilize the Global Positioning System (GPS) or another method to identify where the user is located relative to their environment and particular surrounding markers, as well as distances between two consecutive events or between the user and the location of the user's next event”, Fig. 2, [0033]); and
comparing the geographic location of the user with a geographic location of the target event to determine whether the geographic location of the user is within a predetermined distance of the geographic location of the target event (see Dunne e.g., “The calendar scheduler 134 may use this position to collect the distance between the user's current location and the location of the user's next event. The calendar scheduler 134 may also collect past and current weather data, news data, and various other types of data via network 108. For example, the calendar scheduler 134 may reference one or more traffic cameras to determine traffic between two events the user plans on attending. Alternatively, the calendar scheduler 134 may reference data of a previous snowstorm that is similar to a predicted snowstorm in order to estimate delays. Likewise, if a parade has historically taken place on July 4th every year, the calendar scheduler 134 may collect information pertaining to the parade's past effect on traffic patterns. The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule”, Fig. 2, [0033] and/or “Unanticipated activities may include parades, celebrations, festivals, concerts, and the like. For example, the calendar scheduler 134 may identify a parade taking place near a user's scheduled event and may address it by instructing the user to depart for the scheduled event five minutes earlier than otherwise planned”, [0038]).
Regarding Claim 6, Dunne and Aich combined disclose, wherein the identifying the geographic location of the user includes identifying the geographic location of the user via a user device associated with the user (see Dunne e.g., “a user's smart device 120 may utilize the Global Positioning System (GPS) or another method to identify where the user is located relative to their environment and particular surrounding markers, as well as distances between two consecutive events or between the user and the location of the user's next event”, Fig. 2, [0033]).
Regarding Claim 7, Dunne and Aich combined disclose, wherein the geographic location of the user includes a residence location, an employment location, or a shopping destination location associated with the user (see Dunne e.g., “the calendar scheduler 134 may utilize user registration information to determine a home and work location of a user, and the GPS in a user's smartphone to locate the user's current position”, Fig. 2, [0033]).
Regarding Claim 8, Dunne and Aich combined disclose, wherein the predetermined distance is 10 miles.(see Aich e.g., “People often need to travel within and between cities for various reasons such as for work, socializing, recreation, among others. Such travels may vary greatly in distance, such as a few blocks, across town, across the country, or even abroad”, [0022]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dunne with Aich, in order to know if the transaction that planned at certain time and location will take place and making travel plans with certainty (Please see Aich, paragraph [0001]).
Regarding Claim 9, Dunne and Aich combined disclose, wherein the notification is configured to be displayed on a display screen of a user device associated with the user (see Aich e.g., “FIG. 4 illustrates an example user interface 400 on a user device 402 for optimizing and predicting vehicle availability, in accordance with various embodiments”, [0041] and/or “Information may then be generated 808 based on the determined availability prediction and provided 810 to the user device to be presented to the user”, Fig. 8, [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dunne with Aich, in order to know if the transaction that planned at certain time and location will take place and making travel plans with certainty (Please see Aich, paragraph [0001]).
Regarding Claim 10, Dunne discloses, a computer-implemented method for determining alternative plans for a user (see e.g., “for scheduling calendar events. The exemplary embodiments may include collecting data and identifying one or more factors from the collected data”, [0003]), the method comprising: 
determining an event status of an event based on one or more parameters, wherein the event status comprises a target event indicator, wherein the one or more parameters comprise event population (see e.g., “The calendar scheduler 134 may collect geo-spatial data (step 210). Geo-spatial data may be collected via the smart device 120, the one or more sensors 150, etc., and consist of a user's position, event locations, and any other relevant data pertaining to either, such as surrounding weather patterns, traffic patterns, emergency situations, gatherings of crowds, etc.…The calendar scheduler 134 may use this position to collect the distance between the user's current location and the location of the user's next event…the calendar scheduler 134 may reference one or more traffic cameras to determine traffic between two events the user plans on attending. Alternatively, the calendar scheduler 134 may reference data of a previous snowstorm that is similar to a predicted snowstorm in order to estimate delays. Likewise, if a parade has historically taken place on July 4th every year, the calendar scheduler 134 may collect information pertaining to the parade's past effect on traffic patterns… The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule.”, Fig. 2, [0033] and/or “The calendar scheduler 134 may collect social event data (step 206). Social event data may consist of the times, locations, and participants of past, present, and future events….In embodiments, the calendar scheduler 134 may extract data relating to a name, time, place, and any other available event information”, Fig. 2, [0029]);
obtaining event data of a target even (see e.g., “The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule.”, Fig. 2, [0033]”, Fig. 2, [0033]);
Dunne fails to explicitly disclose obtaining transactional data of the user, wherein the transactional data includes transaction time and transaction location;
determining, via one or more processors, a degree of similarity between the event data and the transactional data, wherein the determining the degree of similarity includes comparing the event time to the transaction time and comparing the event location to the transaction location;
determining, via the one or more processors, a likelihood of a potential transaction of the user associated with the target event based on the determined degree of similarity using a trained machine learning model; and
transmitting, to the user, a notification based on the determined likelihood of the potential transaction, wherein the notification includes a suggestion for alternative travel plans of the user, and wherein the alternative travel plans include at least one of a suggestion for the user to travel to an alternative location different than the transaction location or a suggestion for the user to travel at an alternative time different than the transaction time.
In the same field of endeavor Aich discloses, obtaining transactional data of the user, wherein the transactional data includes transaction time and transaction location (see e.g., “a query for a resource availability prediction associated with a vehicle sharing system .may be received 802, such as from a user device or generated based on a request from a user device. The query may include a current or future time and location for the availability prediction. For example, the query may be generated when a user operating the user device selects a certain time and a certain location for which they'd like to check out a vehicle”, Fig. 8, [0052]);
determining, via one or more processors, a degree of similarity between the event data and the transactional data, wherein the determining the degree of similarity includes comparing the event time to the transaction time and comparing the event location to the transaction location (see e.g., “there may be certain times or locations that are prone to road congestion due to the number of cars on the road or in the area, such as during typical work commuting hours also known as "rush hour" and when there are special events that cause large groups of people to congregate in a small area, such as for a concert or sporting event”, [0019] and/or “The queried time and location selected by the user are processed 804 through a neural network trained to determine availability predictions based on an input time and location. Specifically, the neural network may be trained using historical data that includes resource availability data and statistics at respective times and locations in the past. Thus, using the neural network trained on the historical data, a resource availability prediction can be determined 806 for the selected time and location… the historical data includes contextual data as describe above and contextual data for the queried time and location is also considered in determining the resource availability prediction. For example, contextual data may include weather, local events, season, day of the week, day of the year, holidays, news events, and any other factors associated with a particular time and location.”, Fig. 8, [0054]);
determining, via the one or more processors, a likelihood of a potential transaction of the user associated with the target event based on the determined degree of similarity using a trained machine learning model(see e.g., “The queried time and location selected by the user are processed 804 through a neural network trained to determine availability predictions based on an input time and location. Specifically, the neural network may be trained using historical data that includes resource availability data and statistics at respective times and locations in the past. Thus, using the neural network trained on the historical data, a resource availability prediction can be determined 806 for the selected time and location… the historical data includes contextual data as describe above and contextual data for the queried time and location is also considered in determining the resource availability prediction. For example, contextual data may include weather, local events, season, day of the week, day of the year, holidays, news events, and any other factors associated with a particular time and location.”, Fig. 8, [0054]); and
transmitting, to the user, a notification based on the determined likelihood of the potential transaction, wherein the notification includes a suggestion for alternative travel plans of the user, and wherein the alternative travel plans include at least one of a suggestion for the user to travel to an alternative location different than the transaction location or a suggestion for the user to travel at an alternative time different than the transaction time (see e.g., “Information may then be generated 808 based on the determined availability prediction and provided 810 to the user device to be presented to the user. In some embodiments, the information includes a likelihood score that at least one of the plurality of resources will be available at the time and location or an estimated number of resources of the plurality of resources that will be available at the time and location. In some embodiments, the information may include a recommendation for the user based on the resource availability prediction. For example, the recommendation may include an alternate nearby location or time window that is associated with a higher resource availability resource prediction, such as if the resource availability prediction for the originally queried time and location falls below a certain threshold”, Fig. 8, [0056]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dunne with Aich, in order to know if the transaction that planned at certain time and location will take place and making travel plans with certainty (Please see Aich, paragraph [0001]).
Regarding Claim 11, Dunne and Aich combined disclose, identifying a geographic location of the user (see Dunne e.g., “a user's smart device 120 may utilize the Global Positioning System (GPS) or another method to identify where the user is located relative to their environment and particular surrounding markers, as well as distances between two consecutive events or between the user and the location of the user's next event”, Fig. 2, [0033]); and
comparing the geographic location of the user with a geographic location of the target event to determine whether the geographic location of the user is within a predetermined distance of the geographic location of the target event (see e.g., “The calendar scheduler 134 may use this position to collect the distance between the user's current location and the location of the user's next event. The calendar scheduler 134 may also collect past and current weather data, news data, and various other types of data via network 108. For example, the calendar scheduler 134 may reference one or more traffic cameras to determine traffic between two events the user plans on attending. Alternatively, the calendar scheduler 134 may reference data of a previous snowstorm that is similar to a predicted snowstorm in order to estimate delays. Likewise, if a parade has historically taken place on July 4th every year, the calendar scheduler 134 may collect information pertaining to the parade's past effect on traffic patterns. The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule”, Fig. 2, [0033]).
Regarding Claim 12, Dunne and Aich combined disclose, wherein the identifying the geographic location of the user includes identifying the geographic location of the user via a user device associated with the user (see Dunne e.g., “a user's smart device 120 may utilize the Global Positioning System (GPS) or another method to identify where the user is located relative to their environment and particular surrounding markers, as well as distances between two consecutive events or between the user and the location of the user's next event”, Fig. 2, [0033]).
Regarding Claim 13, Dunne and Aich combined disclose, wherein the geographic location of the user includes a residence location, an employment location, or a shopping destination location associated with the user (see Dunne e.g., “the calendar scheduler 134 may utilize user registration information to determine a home and work location of a user, and the GPS in a user's smartphone to locate the user's current position”, Fig. 2, [0033]).
Regarding Claim 14, Dunne and Aich combined disclose, wherein the event time includes a time range initiating before a start time of the target event and terminating after an end time of the target event (see Dunne e.g., “The calendar scheduler 134 may also collect past and current weather data, news data, and various other types of data via network 108. For example, the calendar scheduler 134 may reference one or more traffic cameras to determine traffic between two events the user plans on attending. Alternatively, the calendar scheduler 134 may reference data of a previous snowstorm that is similar to a predicted snowstorm in order to estimate delays. Likewise, if a parade has historically taken place on July 4th every year, the calendar scheduler 134 may collect information pertaining to the parade's past effect on traffic patterns. The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule.”, Fig. 2, [0033] and/or “Unanticipated activities may include parades, celebrations, festivals, concerts, and the like. For example, the calendar scheduler 134 may identify a parade taking place near a user's scheduled event and may address it by instructing the user to depart for the scheduled event five minutes earlier than otherwise planned”, [0038]).
Regarding Claim 15, Dunne and Aich combined disclose, wherein the event location includes a geographic region surrounding the target event (see Dunne e.g., “The calendar scheduler 134 may also collect past and current weather data, news data, and various other types of data via network 108. For example, the calendar scheduler 134 may reference one or more traffic cameras to determine traffic between two events the user plans on attending. Alternatively, the calendar scheduler 134 may reference data of a previous snowstorm that is similar to a predicted snowstorm in order to estimate delays. Likewise, if a parade has historically taken place on July 4th every year, the calendar scheduler 134 may collect information pertaining to the parade's past effect on traffic patterns. The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule.”, Fig. 2, [0033] and/or “Unanticipated activities may include parades, celebrations, festivals, concerts, and the like. For example, the calendar scheduler 134 may identify a parade taking place near a user's scheduled event and may address it by instructing the user to depart for the scheduled event five minutes earlier than otherwise planned”, [0038]).
Regarding Claim 16, Dunne and Aich combined disclose, wherein the alternative travel plans include driving directions (see Dunne e.g., “if the calendar scheduler 134 determines that a street is blocked off, and the GPS program determines that the next best transportation route involves taking a side street that will increase the user's travel duration by five minutes, the calendar scheduler 134 may instruct the user to leave for their event five minutes earlier than otherwise planned.”, [0038]).
Regarding Claim 19, Dunne and Aich combined disclose, wherein the notification is configured to be displayed on a display screen of a user device associated with the user (see Aich e.g., “FIG. 4 illustrates an example user interface 400 on a user device 402 for optimizing and predicting vehicle availability, in accordance with various embodiments”, [0041] and/or “Information may then be generated 808 based on the determined availability prediction and provided 810 to the user device to be presented to the user”, Fig. 8, [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dunne with Aich, in order to know if the transaction that planned at certain time and location will take place and making travel plans with certainty (Please see Aich, paragraph [0001]).
Regarding Claim 20, Dunne discloses, a computer system for determining alternative plans for a user (see e.g., Fig. 3, Computer system/server 12 and/or “for scheduling calendar events. The exemplary embodiments may include collecting data and identifying one or more factors from the collected data”, [0003]), comprising:
a memory storing instruction ( see Fig. 3, Memory 28); and
 one or more processors configured to execute the instructions to perform operations (see e.g., Fig. 3, processor 16) including:
determining an event status of an event based on one or more parameters, wherein the event status comprises a target event indicator, wherein the one or more parameters comprise event population (see e.g., “The calendar scheduler 134 may collect geo-spatial data (step 210). Geo-spatial data may be collected via the smart device 120, the one or more sensors 150, etc., and consist of a user's position, event locations, and any other relevant data pertaining to either, such as surrounding weather patterns, traffic patterns, emergency situations, gatherings of crowds, etc.…The calendar scheduler 134 may use this position to collect the distance between the user's current location and the location of the user's next event…the calendar scheduler 134 may reference one or more traffic cameras to determine traffic between two events the user plans on attending. Alternatively, the calendar scheduler 134 may reference data of a previous snowstorm that is similar to a predicted snowstorm in order to estimate delays. Likewise, if a parade has historically taken place on July 4th every year, the calendar scheduler 134 may collect information pertaining to the parade's past effect on traffic patterns… The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule.”, Fig. 2, [0033] and/or “The calendar scheduler 134 may collect social event data (step 206). Social event data may consist of the times, locations, and participants of past, present, and future events….In embodiments, the calendar scheduler 134 may extract data relating to a name, time, place, and any other available event information”, Fig. 2, [0029]);
obtaining event data of a target event (see e.g., “The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule.”, Fig. 2, [0033]”, Fig. 2, [0033]);
Dunne fails to explicitly disclose obtaining transactional data of the user, wherein the transactional data includes transaction time and transaction location;
determining a likelihood of a potential transaction of the user associated with the target event by processing the transactional data and the event data using a trained machine learning model; and
transmitting, to the user, a notification based on the determined likelihood of the potential transaction, wherein the notification includes a suggestion for alternative travel plans of the user, and wherein the alternative travel plans include at least one of a suggestion for the user to travel to an alternative location different than the transaction location or a suggestion for the user to travel at an alternative time different than the transaction time.
In the same field of endeavor Aich discloses, obtaining transactional data of the user, wherein the transactional data includes transaction time and transaction location (see e.g., “a query for a resource availability prediction associated with a vehicle sharing system .may be received 802, such as from a user device or generated based on a request from a user device. The query may include a current or future time and location for the availability prediction. For example, the query may be generated when a user operating the user device selects a certain time and a certain location for which they'd like to check out a vehicle”, Fig. 8, [0052]);
determining a likelihood of a potential transaction of the user associated with the target event by processing the transactional data and the event data using a trained machine learning model (see e.g., “The queried time and location selected by the user are processed 804 through a neural network trained to determine availability predictions based on an input time and location. Specifically, the neural network may be trained using historical data that includes resource availability data and statistics at respective times and locations in the past. Thus, using the neural network trained on the historical data, a resource availability prediction can be determined 806 for the selected time and location… the historical data includes contextual data as describe above and contextual data for the queried time and location is also considered in determining the resource availability prediction. For example, contextual data may include weather, local events, season, day of the week, day of the year, holidays, news events, and any other factors associated with a particular time and location.”, Fig. 8, [0054]); and
transmitting, to the user, a notification based on the determined likelihood of the potential transaction, wherein the notification includes a suggestion for alternative travel plans of the user, and wherein the alternative travel plans include at least one of a suggestion for the user to travel to an alternative location different than the transaction location or a suggestion for the user to travel at an alternative time different than the transaction time (see e.g., “Information may then be generated 808 based on the determined availability prediction and provided 810 to the user device to be presented to the user. In some embodiments, the information includes a likelihood score that at least one of the plurality of resources will be available at the time and location or an estimated number of resources of the plurality of resources that will be available at the time and location. In some embodiments, the information may include a recommendation for the user based on the resource availability prediction. For example, the recommendation may include an alternate nearby location or time window that is associated with a higher resource availability resource prediction, such as if the resource availability prediction for the originally queried time and location falls below a certain threshold”, Fig. 8, [0056]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dunne with Aich, in order to know if the transaction that planned at certain time and location will take place and making travel plans with certainty (Please see Aich, paragraph [0001]).
Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dunne, in view of Aich, and further in view of Elsworth (US 2016/0071197 A1, hereinafter Elsworth).
Regarding Claim 17, Dunne and Aich combined fail to explicitly disclose,  wherein the alternative travel plans include a suggestion for the user to complete a transaction online.
In the same filed of endeavor, Elsworth discloses, wherein the alternative travel plans include a suggestion for the user to complete a transaction online (see e.g., “Exemplary embodiments permit a consumer to receive a recommendation to purchase a product through an online portal,”, Fig. 1, [0011]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dunne and Aich with Elsworth, in order for parties receive commissions when the consumer makes a transaction through the portal (Please see Elsworth, paragraph [0011]).
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dunne, in view of  Aich, and further in view of Puri et al. (US 2021/0073671 A1, hereinafter Puri).
Regarding Claim 18, Dunne and Aich combined fail to explicitly disclose, wherein the trained machine learning model utilizes principal component analysis.
In the same filed of endeavor, Puri discloses, wherein the trained machine learning model utilizes principal component analysis (see e.g., “Additionally, as used herein, a “machine learning model” refers to a computer representation or algorithm that can be tuned (e.g., trained) based on inputs to approximate unknown functions. In particular, the term “machine-learning model” can include a model that utilizes algorithms to learn from, and make predictions on, known data by analyzing the known data to learn to generate outputs that reflect patterns and attributes of the known data. For instance, a machine-learning model can include but is not limited to a neural network (e.g., a convolutional neural network, recurrent neural network or other deep learning network), a decision tree (e.g., a gradient boosted decision tree), association rule learning, inductive logic programming, support vector learning, Bayesian network, regression-based model (e.g., censored regression), principal component analysis, or a combination thereof.”, [0037]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Dunne and Aich with Elsworth, in order to classify and/or predict from input data (Please see Puri, paragraph [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645